 1   DEVIN DERHAM-BURK #104353
     CHAPTER 13 STANDING TRUSTEE
 2   P O Box 50013
     San Jose, CA 95150-0013
 3
     Telephone: (408) 354-4413
 4   Facsimile: (408) 354-5513
 5   Trustee for Debtor(s)
 6
 7
 8                            UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF CALIFORNIA - DIVISION 5
 9
10   In re:                                         )
                                                    )
11   DAVID RUSSELL FOLEY                            )   Chapter 13
                                                    )   Case No. 18-52539 MEH
12                                                  )
                                                    )   TRUSTEE’S OBJECTION TO
13                                                  )   CONFIRMATION WITH CERTIFICATE OF
                                                    )   SERVICE
14                                                  )
                                                    )   341 Meeting Date: DECEMBER 31, 2018 @
15                                                  )   10:30 AM
                                                    )   Initial Confirmation Hearing Date: JANUARY
16                                                  )   18, 2019
                                                    )   Initial Confirmation Hearing Time: 11:00 AM
17                      Debtor(s)                   )   Place: 280 S 1st Street #3020
                                                                San Jose, CA 95113
18                                                      Judge: M. Elaine Hammond
19
20   Devin Derham-Burk, Trustee in the above matter, objects to the Confirmation of this Plan for the
21   following reasons:
22
23       1. There is a violation of 11 U.S.C. §109(e) as secured debts exceed the permitted debt limit
24            of $1,184,200.00. It appears Debtor does not qualify for Chapter 13.
25
26       2. In order to assist the Trustee in determining whether the disposable income test in 11
27            U.S.C. §1325(b)(1)(B) and/or the feasibility test in 11 U.S.C. §1325(a)(6) is met, the
28            Trustee requests that the Debtor provide her with a copy of each federal and state income
              tax return and W-2 form required under applicable law with respect to each tax year of

                                                                     Trustee’s Objection to Confirmation–18-52539 MEH

                                                        1
     Case: 18-52539        Doc# 27     Filed: 12/26/18      Entered: 12/26/18 16:49:28             Page 1 of 3
 1         the Debtor’s ending while the case is pending confirmation. The tax return shall be
 2         provided to her at the same time it is filed with the taxing authority.
 3
 4   Dated: December 26, 2018                             /S/ Devin Derham-Burk
 5                                                        ____________________________________
                                                          Chapter 13 Trustee
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                    Trustee’s Objection to Confirmation–18-52539 MEH

                                                     2
     Case: 18-52539     Doc# 27      Filed: 12/26/18     Entered: 12/26/18 16:49:28               Page 2 of 3
 1                             CERTIFICATE OF SERVICE BY MAIL
 2
 3          I declare that I am over the age of 18 years, not a party to the within cause; my business
 4   address is 983 University Ave. C-100, Los Gatos, California 95032. I served a copy of the within
 5   Trustee’s Objection to Confirmation by placing same in an envelope in the U.S. Mail at Los Gatos,
 6   California on December 26, 2018.
 7          Said envelopes were addressed as follows:
 8
 9        DAVID RUSSELL FOLEY                            FARSAD LAW OFFICES PC
           311 SANTA ROSA DR                               2905 STENDER WY #76
10         LOS GATOS, CA 95032                            SANTA CLARA, CA 95054
11
12
13                                               /S/_Erin Chew____________________
                                                 Office of Devin Derham-Burk, Trustee
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                  Trustee’s Objection to Confirmation–18-52539 MEH

                                                     3
     Case: 18-52539      Doc# 27     Filed: 12/26/18      Entered: 12/26/18 16:49:28            Page 3 of 3
